Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s representative expressed concern as to the filing of the RCE on 11/10/2020 given that an inventor’s oath or declaration had not been filed.  Applicants’ representative noted MPEP 706.07 (h)(I) as to the point of his concern (and recent USPTO interpretation thereof).  The examiner indicated that, given the current fact pattern, the instant application appears to be proper.  Namely, that the Office action mailed 11/27/2020 was mailed within the running statutory period set by the NOA mailed 10/21/2020:

An improper RCE does not operate to toll the running of any time period set in the previous Office action for reply to avoid abandonment of the application.



The examiner further noted that, currently, the inventor’s oath/declaration must be filed before payment of the issue fee.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481